original complaint." See Consolidated Generator v. Cummins Engine, 114
                Nev. 1304, 1312, 971 P.2d 1251, 1256 (1998) (explaining that an
                interlocutory order may properly be challenged in the context of an appeal
                from a final judgment).
                             "A district court order granting an NRCP 12(b)(5) motion to
                dismiss is subject to rigorous appellate review." Sanchez v. Wal-Mart
                Stores, 125 Nev. 818, 823, 221 P.3d 1276, 1280 (2009). In reviewing the
                dismissal order, we accept the plaintiff's factual allegations as true, and
                dismissal will be deemed improper if the allegations are "legally sufficient
                to constitute the elements of the claim asserted." Id. Moreover, "we must
                look at the substance of the claims, not just the labels used in
                the. . . complaint." Nevada Power Co. v. Dist. Ct., 120 Nev. 948, 960, 102
                P.3d 578, 586 (2004).
                             Here, the district court dismissed appellant's complaint based
                on the fact that appellant cited to various statutes pertaining to criminal
                liability and a constitutional provision safeguarding against unlawful
                searches and seizures, which applies to state actors. When these citations
                are disregarded, however, see id., and when the factual allegations in
                appellant's complaint are accepted as true, the allegations were legally
                sufficient to constitute the elements of intentional tort claims for either
                malicious prosecution or false imprisonment 2 and for battery, for which


                      'Accordingly, we do not address the district court's decision to strike
                appellant's amended complaint.
                      2 Tothe extent that respondent was unsure of the cause of action
                being alleged in Count 1 of appellant's complaint, respondent could have
                moved for a more definitive statement, see NRCP 12(e), rather than
                immediately moving for dismissal. By not addressing the issues raised in
                appellant's proper person appeal statement, respondent failed to provide
                                                                  continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                appellant sought, among other relief, compensation and punitive damages.
                Sanchez, 125 Nev. at 823, 221 P.3d at 1280. Accordingly, dismissal was
                improper, and we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                                                                        J.




                                                                                        J.



                cc:   Second Judicial District Court, Department 8
                      Randall George Angel
                      McDonald Carano Wilson LLP/Reno
                      Washoe District Court Clerk




                ...continued
                us with any argument regarding why the district court's dismissal order
                should be affirmed. Our independent research has revealed no authority
                to support the premise that citing to a criminal statute or constitutional
                provision somehow negates the validity of a complaint's remaining factual
                allegations.

SUPREME COURT
         OF
      NEVADA
                                                    3
(0) I 947A